  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 1 of 41 PageID #:1477




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 SHIRLEY KATZ,

              Plaintiff,
                                                    No. 18 CV 4515
         v.
                                                    Judge Manish S. Shah
 NORTHWEST ORTHOPAEDICS AND
 SPORTS MEDICINE LTD., et al.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Plaintiff Shirley Katz worked as an occupational therapist for defendant

Northwest Orthopaedics and Sports Medicine for nearly 20 years. When her husband

was diagnosed with cancer, Katz took a leave of absence to care for him. Her

managers at the clinic told her to take as much time as she needed to be with her

family. According to Katz, when she tried to return to work, the clinic offered her only

a position as an independent contractor. Katz alleges that Northwest and some of its

owners and employees violated the Family and Medical Leave Act by denying her

reinstatement to her original job. She also brings state-law claims, including breach

of contract, promissory estoppel, tortious interference with contract, fraudulent

misrepresentation, and intentional infliction of emotional distress. Northwest moves

for summary judgment on all claims. For the reasons discussed below, the motion is

granted in part, denied in part.
      Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 2 of 41 PageID #:1478




I.       Legal Standards

         Summary judgment is appropriate if the movant shows that there is no

genuine dispute as to any material fact and it is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A genuine dispute as to any material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). I construe all facts

and draw all inferences in favor of the nonmoving party. Robertson v. Dep’t of Health

Servs., 949 F.3d 371, 377–78 (7th Cir. 2020).

II.      Background

         Katz worked as an occupational therapist for Northwest Orthopaedics. [51]

¶ 8; [56] ¶ 1. 1 Northwest provided orthopedic surgery, physical therapy, and

occupational therapy to patients, with an emphasis on sports medicine. [51] ¶ 2. Alan

McCall, Brian McCall, Gregory Fahrenbach, Richard Hayek, Christopher Mahr, and

Todd Rimington, all orthopedic surgeons, were Northwest’s shareholders. [51] ¶ 3.

Chris Volanti was the clinic’s director of operations, and Regina Roderick was the

clinic manager. [51] ¶¶ 3, 5. Roderick oversaw the physical therapists, occupational

therapists, therapist aides, billing department, and front office staff, as well as



1 Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings, except in the case of citations
to depositions, which use the deposition transcript’s original page number. The facts are
largely taken from Katz’s response to Northwest’s Rule 56.1 statement, [51], and Northwest’s
response to Katz’s statement of additional facts, [56], where both the asserted fact and the
opposing party’s response are set forth in one document. I disregard any arguments raised in
the Local Rule 56.1 statements, additional facts included in responses or replies, and
statements that are unsupported by admissible evidence (or where a party fails to follow
Local Rule 56.1’s direction to cite to supporting material in the record). Only facts that are
properly controverted will be considered disputed.

                                              2
    Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 3 of 41 PageID #:1479




provided physical therapy to patients. [51] ¶¶ 3, 5; [56] ¶ 4. She reported to Volanti.

[51] ¶ 5.

       The clinic’s shareholders held regular meetings to discuss clinic business. [51]

¶ 6. All shareholders had equal votes. [51] ¶ 4. Not all of the shareholders attended

these meetings; Alan McCall was semi-retired, did not have any administrative

responsibilities, rarely attended shareholders’ meetings, and was not involved in any

personnel decisions regarding Katz. [51] ¶ 7. Likewise, Fahrenbach worked only part-

time due to health issues; he also rarely attended shareholders’ meetings. [51] ¶ 7.

Volanti typically attended the meetings and implemented decisions the shareholders

made about Northwest’s staff or independent contractors. [51] ¶ 6. Roderick did not

attend the meetings. [51] ¶ 6.

       In late 1997, Northwest hired Katz as a full-time occupational therapist, and

she began working there in 1998. [51] ¶ 8; [56] ¶ 1. 2 She did not remember ever

signing an employment contract; she was hired as an at-will employee. [51] ¶ 8. Katz

received a copy of Northwest’s employee manual, which stated that the clinic

“reserves the right to revise or terminate any or all policies, procedures or benefits in

whole or in part with or without notice at any time.” [51] ¶ 9. The handbook stated

that all employment was at-will, and that the manual itself was not an employment

contract. [51] ¶ 9. The manual also included an FMLA policy, which mirrored the




2 Northwest disputes Katz’s assertion that she worked full-time at the outset because Katz
later began dialing back her hours. This fact is not properly controverted; Northwest’s own
statement of facts asserts that Katz was hired to be a full-time employee. [51] ¶ 8.

                                            3
    Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 4 of 41 PageID #:1480




language in the federal statute. [51] ¶ 9. Katz did not report to the physician

shareholders. [51] ¶ 8.

       When Katz started at Northwest, she worked 7 a.m. to 3:30 p.m. Monday

through Friday. [51] ¶ 8; [56] ¶ 1. When she had to miss a day, a part-time contractor

typically covered her shifts. [56] ¶ 1. Later, in 2013, Northwest and Katz agreed that

Katz would work 67 hours during every two-week pay period, from 8:30 a.m. to 6:30

p.m. on Mondays and Wednesdays, and from 8:30 a.m. to 3:15 p.m. on Tuesdays and

Thursdays. [51] ¶¶ 10, 52. 3 In 2014, 2015, 2016, and 2017, Katz averaged 55.94,

51.07, 57, and 58 hours, respectively, per two-week pay period. [51] ¶ 11. The parties

dispute whether Katz was a full-time employee at that point or, as the clinic asserts,

she had converted herself into a part-time employee. [51] ¶ 12. Brian McCall and

Volanti both testified that Katz was “technically” a full-time employee, but she did

not work full-time hours. [50-1] at 45, ¶¶ 13, 14; [50-2] at 7, ¶ 12. Brian McCall

further testified that Katz was “never a part-time employee,” but was “always a full-

time employee.” [54-11] 65:15–16.

       Generally, the doctors at Northwest thought Katz had a good rapport with the

patients, a good work ethic, and considered themselves to have a friendly relationship

with her. [56] ¶ 2. But the clinic’s management was unhappy that Katz was not

working the hours she was supposed to work. [51] ¶ 12. In April 2017, Katz requested

a salary increase in writing. [51] ¶ 13.



3Katz disputes that Northwest asked her to work 67 hours per two-week period in 2013,
because, in 2012, the clinic asked her to work 33 hours a week. [51] ¶ 10. What the clinic
asked for in 2012 does not controvert its 2013 request. The fact is admitted.

                                            4
    Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 5 of 41 PageID #:1481




       Later that month, at a shareholders’ meeting, the clinic’s shareholders decided

to terminate Katz, based both on her request for more pay and her falling short on

her hours. [51] ¶ 13. 4 At that point, Katz had not told Northwest’s management that

her husband was ill, or that she needed to take time off to care for him. [51] ¶ 14.

       Northwest’s managers decided to hire Katz’s replacement before telling Katz

that they were firing her. [51] ¶ 15. In May, Volanti and Roderick hired a staffing

company to search for a replacement, and reached an agreement with that company

to hire Dan Gabel on a temporary basis for 13 weeks; after that time, the clinic could

hire Gabel as a full-time occupational therapist if it wanted to. [51] ¶¶ 16–17. Gabel

was scheduled to start in July. [51] ¶ 18.

       Volanti scheduled a meeting on June 8 to tell Katz that she was being fired.

[51] ¶ 18. 5 On June 7, Katz’s husband was diagnosed with metastatic melanoma. [56]

¶ 9. At the meeting the next day, before Volanti could tell Katz about the termination

decision, Katz told Volanti that her husband had been diagnosed with cancer. [51]

¶ 18. Volanti opted not to tell Katz that she was being fired, and instead told her to

take any time off that she needed, and that she could work if she wanted to. [51] ¶ 20.

The clinic decided not to fire Katz, but did not withdraw its employment offer to




4Katz disputes this fact, because she says the doctors offered conflicting testimony about why
they decided to fire Katz. [51] ¶ 13. But Northwest asserts that the shareholders based their
decision to fire Katz both on her hours and her request for higher pay. The fact is not properly
disputed.
5Katz disputes that Volanti scheduled a meeting to tell her about the termination decision,
because Volanti did not tell Katz the purpose of the meeting. But that Katz didn’t know the
reason for the meeting does not controvert the fact that Volanti scheduled it for that purpose.
Volanti would not have told Katz the purpose of the meeting beforehand. The fact is admitted.

                                               5
    Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 6 of 41 PageID #:1482




Gabel. [51] ¶ 21; [56] ¶ 12. Katz used a few paid-time-off days in the following weeks

to bring her husband to doctor’s appointments; she worked four days the week of June

19. [56] ¶ 9. Katz took a leave of absence to care for her husband beginning June 22.

[51] ¶ 22; [56] ¶ 9. Roderick told Katz that Gabel would cover for Katz while she was

on leave. [51] ¶¶ 22, 26. Although she was on unpaid leave, Katz had enough paid

time off accrued to last until sometime in July, so she received a regular paycheck.

[51] ¶ 28. After that, Katz continued to receive her normal salary until mid-

September. [51] ¶ 28.

       In early August, Roderick asked Katz to access the required FMLA paperwork

electronically and to backdate the start date of her leave to June 12. [56] ¶ 10. 6 When

Roderick later learned Katz could not access the forms electronically, she emailed her

the forms. [56] ¶ 10. The clinic never gave Katz an FMLA notice of eligibility, and no

one told her how many weeks of leave she was entitled to. [56] ¶ 10. Katz ultimately

submitted an FMLA certification. [51] ¶ 22.

       While Katz was on leave, Northwest began to restructure. [51] ¶ 35. Northwest

switched its employee health insurance company from Blue Cross Blue Shield to

Aetna. [51] ¶ 31. To comply with the Aetna plan, Northwest cut its workforce to fewer

than 50 employees, expanded the clinic’s hours to accommodate patients before and

after the typical workday, and eliminated all part-time positions. [51] ¶ 31–34; [56]




6 There is some dispute about when Katz first learned that the FMLA would apply to her
leave. Katz says no one had ever mentioned the FMLA to her before Roderick’s August email.
The clinic asserts, based on Volanti’s testimony, that Volanti had told Katz on June 8 to
access her FMLA forms through Northwest’s payroll service. [56] ¶ 10; [56-6] 170:20–23.

                                            6
    Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 7 of 41 PageID #:1483




¶ [3]. No one told Katz during her leave that the clinic had restructured, that it

changed its hours, or that it intended to eliminate part-time employees. [56] ¶ 27.

       Northwest gave part-time employees the option to either work full-time hours

or to work as independent contractors on an hourly basis. [51] ¶¶ 34–36. 7 The clinic

continued to hire part-time employees during the summer and fall of 2017, although

those employees later converted to full-time employees. [51] ¶¶ 35–36; [56] ¶ 29. At

least two therapists or therapist aides transitioned into independent contractors. [51]

¶¶ 35–36.

       In July, Gabel began working as a full-time occupational therapist. [51] ¶ 37.

He worked Monday through Friday, including evening hours, amounting to about 80

hours every two weeks. [51] ¶ 37. A month later, Gabel announced he was moving to

Montana. [51] ¶ 38. At that point, Katz was still caring for her husband and she had

not set a date to return to work. [51] ¶ 38. Volanti and Roderick felt that the clinic

needed another full-time occupational therapist, regardless of when Katz returned to

Northwest, and began searching for a replacement. [51] ¶ 39–40; [56] ¶ [13]. 8 Tina




7 Katz says that not all part-time employees were eliminated by September 2017, when she
returned to work. But that is not responsive to Northwest’s asserted fact; Northwest does not
assert that all part-time employees were gone by September 2017. The only timeline it asserts
is “[t]hrough the restructure.” [51] ¶ 34. The fact is admitted.
8Katz disputes that the clinic needed another therapist because Volanti and Roderick “should
have expected” that Katz would return to work. But what they should have expected does not
properly controvert that Volanti and Roderick felt the clinic could hire another therapist. [51]
¶ 39. Katz also disputes that the clinic intended the new hire to replace Gabel, rather than
Katz, but she cites to no evidence in the record that Northwest hired Bailey to replace Katz
rather than Gabel. [51] ¶ 40.

                                               7
   Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 8 of 41 PageID #:1484




Bailey responded to the clinic’s job posting, and in late August, Volanti interviewed

Bailey. [51] ¶¶ 41–42; [56] ¶ 14.

      Katz’s husband died shortly thereafter, leaving her the sole caretaker for her

three children. [51] ¶ 29; [56] ¶ 11. Alan and Brian McCall attended the memorial

service for Katz’s husband. [56] ¶ 31. At her home during shiva, Katz told Brian

McCall that she wanted to return to work in about a month, and McCall said that

was fine, and that the work would be there when she was ready to return. [51] ¶ 25;

[56] ¶ 11.

      Other than that conversation with McCall, none of the doctors spoke to Katz

during her absence about any issues with her leave or her return. [51] ¶ 24.

Northwest’s management assumed that Katz would return to work, and Volanti

shared any updates she had with the physician shareholders during Katz’s leave. [51]

¶ 48; [56] ¶ 13. No one from the clinic told Katz that she had to return to work by a

certain date following the death of her husband. [51] ¶ 30.

      On September 6, Katz asked Volanti and Roderick about enrolling in the

clinic’s health insurance. [51] ¶ 49. That same day, Katz told Roderick that she hoped

to return to work somewhere around October 1. [51] ¶ 50. On September 11, Volanti

responded to Katz’s email about health insurance, saying she was eligible for

coverage and instructing her on how to enroll. [51] ¶ 49. The next day, Katz told

Volanti that she planned to return to work on October 2. [51] ¶ 50. Around that same

time, Katz told Volanti and Roderick over email that she would initially need to work

Monday through Friday, 8:30 a.m. to 3 p.m. [51] ¶¶ 51–52.



                                          8
    Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 9 of 41 PageID #:1485




       On September 18, Bailey came to the clinic to shadow one of the doctors. [51]

¶¶ 41–42. At a shareholders’ meeting later that day, Volanti requested approval to

hire Bailey, and the doctors present approved the hire. [51] ¶¶ 41, 43–44. They also

discussed Katz’s insurance eligibility and proposed schedule. [51] ¶¶ 49, 53. It was

the first time the shareholders discussed Katz’s return. [51] ¶ 53. The doctors took

Katz’s proposed schedule to be that of a part-time employee. [51] ¶ 54. Since the clinic

had eliminated part-time positions as part of the restructure, the shareholders

concluded that Katz could return either as a full-time employee or on a contract basis.

[51] ¶¶ 54–56. 9 The shareholders told Volanti to offer Katz those two options. [51]

¶ 57. They did not discuss what hours Katz would work as an independent contractor;

she could have worked whatever hours she wanted. [51] ¶ 61.

       Within a few days of that shareholders’ meeting, Roderick and Volanti offered

Bailey a position as an occupational therapist, and Bailey accepted. [51] ¶ 44. She

was scheduled to start work in mid-October; her hours were 7 a.m. to 3 p.m. on

Tuesday, Thursday, and Friday, and 11:30 a.m. to 7:30 p.m. on Mondays and

Wednesdays. [51] ¶ 44–46. The parties dispute Bailey’s start date; Katz asserts that

Bailey was hired earlier than October, based on an insurance billing report that listed

Bailey as an employee in August 2017. [51] ¶ 44. Volanti explained that an

“inappropriate bill” had listed Gabel’s hours under Bailey’s name. Gabel’s hours were




9 Katz’s assertion that she “should have been offered” the same job she had before her leave
is an argument, and it does not controvert Northwest’s representation of what happened at
the meeting. [56] ¶ 55.

                                             9
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 10 of 41 PageID #:1486




“billed out under Tina Bailey’s name. Tina Bailey hadn’t started yet.” [54-4] 70:1–

71:4.

        No one from the clinic told Bailey that Northwest had another occupational

therapist on staff. [56] ¶ 18. Likewise, no one told Katz during her leave that

Northwest had been searching for another occupational therapist, or that it had hired

Bailey. [56] ¶ 17. During Katz’s tenure at Northwest, the clinic had never employed

more than one occupational therapist, other than when incoming and outgoing

occupational therapists overlapped. [56] ¶ 6. The clinic did not anticipate any

increase in patients in 2017 that would require employing two occupational

therapists. [56] ¶ 7.

        On September 25, 2017, Volanti, Roderick, and Katz met in person to discuss

Katz’s options for her return. [51] ¶ 57; [56] ¶ 20. The parties dispute what happened

at that meeting. According to Northwest, Volanti and Roderick asked Katz if she was

willing to work full-time hours. [51] ¶ 58. Katz did not answer, and instead suggested

that two part-time employees could cover the full-time hours at the clinic. [51] ¶¶ 58–

59. Volanti responded that the clinic was no longer employing part-time therapists.

[51] ¶ 58. Volanti then brought up a contract position, and Katz walked out of the

meeting before they could discuss the specifics. [51] ¶ 59. Katz’s notes from the

meeting indicate that they discussed health insurance at some point, which would

not have come up in the context of contract employment. [51] ¶ 58.

        According to Katz, Volanti never presented the option of returning to work full-

time; she said that Katz could not return to the hours she was working before her



                                           10
     Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 11 of 41 PageID #:1487




leave, and offered only the contract position. [51] ¶ 58; [56] ¶¶ 20, 23. Katz

nevertheless told Volanti that she would work any hours the clinic required to keep

her full-time job. [51] ¶ 59. According to Katz, Volanti said that the clinic had already

hired Bailey full-time to replace her, and the contract position was available to handle

Bailey’s overflow patients. [51] ¶ 59; [56] ¶ 22. No one ever asked Katz if she would

be willing to work the clinic’s expanded hours under the restructure, or offered her

the schedule that Bailey was working. [56] ¶¶ 3, 19. 10

         After the meeting, Volanti emailed Katz a written proposal for her to work as

an independent contractor. [51] ¶ 60; [56] ¶ 24. The email did not mention any

opportunity to work full-time. [56] ¶ 24. The parties disagree about whether Katz

responded to that email. According to Katz, she replied to both Volanti and Roderick

the next day, saying she was “considering options that you had given me yesterday”

and reiterating her request to work full-time. [51] ¶¶ 61–62. Volanti and Roderick

never received the email. [51] ¶¶ 63–64. Other than the disputed email, Katz emailed

Roderick twice over the next two days because she was having problems logging into

her work email, but did not otherwise text or call Roderick, and Volanti did not hear

anything from Katz until October 6. [51] ¶¶ 63–64. On that day, Volanti emailed Katz

to follow up on the independent contractor offer, and Katz declined the offer. [51] ¶

62. Volanti told Katz that the clinic would send her personal belongings. [56] ¶ 30.

According to Northwest, if Katz had communicated a desire to return to the clinic as



10Northwest disputes this fact by asserting that Bailey and Gabel worked early morning and
evening hours, but that is not responsive to Katz’s assertion that she was never asked to work
those hours.

                                             11
     Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 12 of 41 PageID #:1488




a full-time employee, she would have been given a full-time position. [51] ¶ 65. Katz

disputes this, on the basis that she did communicate such a desire in her September

26 email. [51] ¶ 65.

         The parties dispute what hours came with the contract position; according to

the clinic, the doctors believed Katz could have worked whatever hours she wanted

as a contractor. [51] ¶ 61. Katz asserts, based on Roderick’s testimony, that the

contract position did not provide a set number of hours or a reliable schedule; the

clinic called in independent contractors on an as-needed basis. [56] ¶ 21; [54-7] 278:4–

12. Katz felt she had no choice but to reject the independent contractor position,

because she needed more reliable hours and health insurance. [56] ¶ 26. 11 If she knew

that her job would not be waiting for her when she returned, she would have offered

to return to work earlier or started looking for a new job sooner. [56] ¶ 28.

         After the meeting with Volanti and Roderick, none of the doctors called Katz

to find out why she was not returning to work. [56] ¶ 31. Likewise, Katz did not reach

out to any of the doctors about the employment options that Volanti had presented to

her. [51] ¶¶ 66–68, 70. In October, Katz sent two emails to Rimington requesting a

letter of recommendation. [51] ¶ 69. She did not ask to return to her full-time position

in either email. [51] ¶ 69.

         On December 7, 2017, Brian McCall called Katz. [51] ¶ 71. The parties dispute

what McCall said; according to Northwest, McCall told Katz that her job had “always



11Northwest disputes this fact by asserting that it offered Katz an opportunity to work full-
time, which is unresponsive to the asserted fact that Katz felt she could not accept a contract
position.

                                              12
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 13 of 41 PageID #:1489




been there for her,” but Katz denies that McCall ever said that. [51] ¶ 71. Likewise,

Northwest says that, if Katz had told any of the doctors that she wanted to work full-

time, she would have been given a full-time position. [51] ¶ 72. Katz asserts that she

told McCall that she had offered to work full-time, and would still return full-time,

but McCall did not invite her back. [51] ¶ 72.

       After Katz left Northwest, Katz became depressed and anxious, gained weight,

and had trouble sleeping. [56] ¶ 33. She saw a therapist and was prescribed anti-

depressants to cope with losing her job after losing her husband. [56] ¶ 33. She has

never been diagnosed with any psychiatric or psychological condition. [51] ¶ 74.

       In mid-December, Athletico offered Katz a job. [51] ¶ 75. She asked if she could

begin in February, and Athletico agreed; her schedule there was 8:30 a.m. to 2:30

p.m. [51] ¶ 75. Bailey resigned from Northwest in December 2018, and the clinic

operated without any occupational therapists for several months. [56] ¶ 8.

III.   Analysis

       Katz brings six claims against the clinic, Alan McCall, Brian McCall,

Rimington, Fahrenbach, Hayek, Mahr, Volanti, and Roderick. She alleges that the

clinic, Roderick, Volanti, and the individual doctors violated the FMLA by not

reinstating her to her job following her leave, and by not timely notifying her that her

leave fell under the FMLA. She brings claims of breach of contract against the clinic,

promissory estoppel against all defendants, tortious interference with contract

against all defendants, intentional infliction of emotional distress against all

defendants, and fraudulent misrepresentation against the clinic, Brian McCall,

Roderick, and Volanti. Northwest moves for summary judgment on all claims.
                                          13
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 14 of 41 PageID #:1490




      A.     FMLA Interference

      The FMLA provides employees up to 12 weeks of unpaid leave to, among other

things, care for a family member who has a serious health condition. 29 U.S.C.

§§ 2612(a)(1)(C); Moldenhauer v. Tazewell-Pekin Consol. Commcn’s Ctr., 536 F.3d

640, 643 (7th Cir. 2008). An employer must not “interfere with, restrain, or deny the

exercise of or the attempt to exercise” any FMLA rights. 29 U.S.C. § 2615(a)(1).

      To survive summary judgment on an FMLA interference claim, Katz must

show that (1) she was eligible for FMLA protections; (2) her employer was covered by

the FMLA; (3) she was entitled to take leave under the FMLA; (4) she provided

sufficient notice of her intent to take leave; and (5) her employer denied her FMLA

benefits to which she was entitled. Curtis v. Costco Wholesale Corp., 807 F.3d 215,

223 (7th Cir. 2015). The parties only dispute the last element. [49] at 18.

      “[N]o finding of ill intent is required” to prove FMLA interference; an employee

need only show that her employer deprived her of an FMLA entitlement. Burnett v.

LFW Inc., 472 F.3d 471, 477 (7th Cir. 2006); see also Shaffer v. Am. Med. Ass’n, 662

F.3d 439, 443 (7th Cir. 2011).

      Katz argues that Northwest interfered with two of her FMLA rights: the right

to be reinstated to her original job or an equivalent position, and the right to receive

timely notice that her leave qualified as FMLA leave. The clinic moves for summary

judgment on both theories. In the alternative, it argues that summary judgment

should be granted to the individual defendants.




                                          14
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 15 of 41 PageID #:1491




             1. Right to Reinstatement

      The FMLA requires an employer to return an employee who is on leave to the

same position, or an equivalent one with equivalent terms of employment. Curtis, 807

F.3d at 223–24; Makowski v. SmithAmundsen LLC, 662 F.3d 818, 825 (7th Cir. 2011)

(citing 29 U.S.C. § 2612). The right to reinstatement is not absolute. Goelzer v.

Sheboygan Cty., 604 F.3d 987, 993 (7th Cir. 2010). If an employee “would have been

fired regardless of whether she took the leave,” then she is not entitled to return to

her former position. Id.; see also Shaffer, 662 F.3d at 443. Put differently, an employer

may refuse to restore an employee to her former position if doing so would “confer a

‘right, benefit, or position of employment’” that the employee would not have been

entitled to if she had never left the office. Goelzer, 604 F.3d at 993 (quoting Kohls v.

Beverly Enters. Wisc., Inc., 259 F.3d 799, 805 (7th Cir. 2001)).

      When an employer presents evidence that its employee was not entitled to her

position regardless of taking leave, the employee must “overcome the employer’s

assertion” and raise a genuine issue of material fact that she was entitled to be

reinstated. Simpson v. Office of Chief Judge of Circuit Ct. of Will Cty., 559 F.3d 706,

712–13 (7th Cir. 2009) (quoting Kohls, 259 F.3d at 804). The question then becomes

whether the employee was not reinstated “because she exercised her right to take

FMLA leave.” Goelzer, 604 F.3d at 993; Simpson, 559 F.3d at 713 (plaintiff must show

that decision not to reinstate her was “illegally motivated by [her] choice to take

leave.” (quoting Phelan v. City of Chicago, 347 F.3d 679, 683 (7th Cir. 2003))).




                                           15
     Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 16 of 41 PageID #:1492




         The clinic argues that Katz was a part-time worker, and it eliminated part-

time positions while Katz was on leave, so Katz was not entitled to be reinstated. In

other words, even if Katz had not taken leave, she would have been offered the same

independent contractor position. But whether Katz was full or part-time before her

leave is a disputed question of fact. It is undisputed that the clinic hired Katz in 1997

as a full-time therapist. Later, in 2013, Northwest and Katz agreed that Katz would

work 67 hours for every two-week pay period. But for the next four years, Katz

averaged between 51 and 58 hours every two weeks, below the 67 she had agreed to.

So, the clinic says, Katz converted herself into a part-time employee. But the clinic

points to no evidence that anyone at the clinic considered Katz a part-time employee,

other than the fact that she typically fell short of working 67 hours. And as Katz

points out, Brian McCall testified that Katz was “always a full-time employee.”

         If Katz was a part-time worker before her leave, she may not have had a right

to reinstatement because the clinic eliminated all part-time positions while Katz was

gone. In that case, Katz would have to overcome the clinic’s assertion that it did not

return her to her old job because her part-time position no longer existed. On this

record, however, a jury could find that Katz was always categorized as a full-time

employee, so she was entitled to that position when she returned. 12 The clinic is not

entitled to summary judgment on the basis that it had eliminated part-time positions.




12Because a jury could find that Katz was full-time before her leave, I do not reach her
argument that the clinic’s asserted reason for denying her reinstatement was pretextual,
based on the way the clinic treated other part-time employees. See [53] at 13–14.


                                           16
     Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 17 of 41 PageID #:1493




         Whether Northwest offered Katz a full-time position when she returned from

leave is also a genuine dispute of material fact. 13 The parties offer competing versions

of what occurred immediately before Katz’s planned return to work. According to the

clinic, the shareholders approved offering Katz the option of returning as either a

full-time therapist or an independent contractor. Volanti and Roderick then met with

Katz and gave her those two options. Katz responded that the clinic could hire two

part-time therapists instead, which Volanti and Roderick took to mean that Katz

wasn’t interested in the full-time slot.

         A reasonable jury could credit the clinic’s account, as there is some evidence to

corroborate it. For example, there are undisputed references to health insurance

coverage in Volanti and Katz’s communications, but since the independent contractor

position did not come with health insurance, a factfinder could reasonably conclude

that the subject of health insurance would not have come up unless full-time

employment was on the table. And there is some record support for the clinic’s

assertion that Katz was not interested in working full-time, so she never offered to

work full-time hours. Katz emailed Volanti and Roderick that she would need to work

part-time hours at first. Katz did not reach out to any of the doctors to express an

interest in full-time work. When Katz took another job at Athletico a few months

later, she worked a part-time schedule, which a jury might find corroborates the

clinic’s assertion that Katz simply did not intend to work full-time.



13 The clinic does not argue that an independent contractor position was an “equivalent”
position to a part-time position, or that Katz was not entitled to reinstatement because the
clinic had planned to fire her before her leave.

                                            17
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 18 of 41 PageID #:1494




      Katz, however, offers evidence contradicting the clinic’s version of events. She

says that when she met with Volanti and Roderick, they never offered her a full-time

position. According to Katz, Roderick and Volanti said they had hired a full-time

therapist to replace her, and she could come back only as an independent contractor.

A reasonable jury could credit that account, too. In a follow-up email to Katz after the

meeting, Volanti outlined the contours of an independent contractor role but did not

mention the full-time position. Moreover, it is undisputed that the clinic’s managers

planned to fire Katz before they learned that her husband was sick, which a jury

might find supports Katz’s assertion that the clinic did not want her back full-time.

      A reasonable jury could also infer that the clinic hired Bailey to avoid

reinstating Katz. Northwest historically kept only one occupational therapist on staff,

and did not anticipate any increase in demand in 2017 that would require two

occupational therapists. When Bailey left the clinic, it functioned for several months

without any occupational therapists at all. If the clinic could run without any full-

time occupational therapists, a factfinder might doubt that the clinic planned to

employ two when Katz returned. And the clinic never told Bailey about Katz, or Katz

about Bailey, supporting Katz’s suggestion that the clinic did not anticipate they

would be working simultaneously.

      The truth about whether Northwest offered Katz a full-time job—whether

Northwest offered to reinstate her to an equivalent pre-leave position—is a credibility

question for a jury to resolve. A court on summary judgment must refrain from

“weighing the evidence or deciding which inferences to draw from the facts.” Shaffer,



                                          18
     Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 19 of 41 PageID #:1495




662 F.3d at 446; see also Hackett v. City of S. Bend, No. 19-2574, 2020 WL 1888759,

at *2 (7th Cir. Apr. 16, 2020) (“In fact-intensive cases, credibility traps abound, and

courts must be alert to avoid them.”). When “competing reasonable inferences” can be

drawn from the record, summary judgment is not appropriate. Shaffer, 662 F.3d at

445.

         The clinic dismisses Katz’s evidence as merely “self-serving” testimony. [49] at

32; [55] at 9, 11, 12. But affidavits and other written testimony “by their nature are

self-serving.” Hill v. Tangherlini, 724 F.3d 965, 967 (7th Cir. 2013). A witness’s self-

interest “does not prevent a trier of fact from crediting a statement based on personal

knowledge.” Koger v. Dart, 950 F.3d 971, 974 (7th Cir. 2020). The term self-serving

“must not be used to denigrate perfectly admissible evidence through which a party

tries to present its side of the story at summary judgment.” Hill, 724 F.3d at 967.

Katz presents her side of the story, based on her personal knowledge. Defendants’

rejoinder that the evidence is “self-serving” signals the weakness of their own

argument for summary judgment.

         Katz presents a genuine dispute of material fact about whether Northwest

offered to reinstate her to her original job. Summary judgment on her reinstatement

claim is denied. 14


14For the first time in reply, the clinic argues that Katz was not entitled to reinstatement
because she remained on leave after her husband died, when her FMLA coverage had
expired. [55] at 4. Arguments made for the first time on reply are waived. Gonzales v. Mize,
565 F.3d 373, 382 (7th Cir. 2009). I also decline to consider it because the clinic cites no
authority for the notion that Katz was not entitled to FMLA benefits because her leave
outlasted her FMLA coverage period. “Arguments that are underdeveloped, cursory, and lack
supporting authority are waived.” Shipley v. Chi. Bd. of Election Commissioners, 947 F.3d
1056, 1063 (7th Cir. 2020).

                                            19
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 20 of 41 PageID #:1496




             2. Individual Liability

      Northwest argues that summary judgment should be granted to the individual

defendants on Katz’s FMLA claim, and I agree.

      Only an employer may be liable under the FMLA. The statute defines

“employer” as “any person who acts, directly or indirectly, in the interest of an

employer to any of the employees of such employer.” 29 U.S.C. § 2611(4)(A)(ii)(I); see

also 29 C.F.R. § 825.104(d). Individuals may be liable under the FMLA. See Horwitz

v. Bd. of Educ. of Avoca Sch. Dist. No. 37, 260 F.3d 602, 610 n.2 (7th Cir. 2001); see

also Eppinger v. Caterpillar Inc., 682 Fed. App’x 479, 481 (7th Cir. 2017) (noting that

the FMLA’s definition of employer “encompasses some individual liability”).

      The Seventh Circuit has not supplied a test for assessing individual liability

under the FMLA. But under the Fair Labor Standards Act, an individual may be

liable as an employer if that individual “had supervisory authority over the

complaining employee and was responsible in whole or part for the alleged violation.”

Riordan v. Kempiners, 831 F.2d 690, 694 (7th Cir. 1987). The FLSA’s definition of

“employer” is “materially identical” to the FMLA’s definition. Haybarger v. Lawrence

Cty. Adult Prob. & Parole, 667 F.3d 408, 414 (3d Cir. 2012) (citation omitted). The

FLSA defines employer to include “any person acting directly or indirectly in the

interest of an employer in relation to an employee.” 29 U.S.C. § 203(d); see Luder v.

Endicott, 253 F.3d 1020, 1022 (7th Cir. 2001). Because the statutes define employer

the same way, courts in this district analyze individual liability under the FMLA

using the Riordan test. See Freemon v. Foley, 911 F.Supp. 326, 331 (N.D. Ill. 1995);



                                          20
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 21 of 41 PageID #:1497




see also Ruckebeil v. Cancer Treatment Ctrs. of Am., Inc., No. 15 C 08259, 2016 WL

878585, at *2 (N.D. Ill. Mar. 8, 2016); Austin v. Cook Cty., No. 07 C 3184, 2009 WL

799488, at *3 (N.D. Ill. Mar. 25, 2009).

      The circuits with a test for individual liability under the FMLA use an

“economic reality” test. See Graziadio v. Culinary Inst. Of Am., 817 F.3d 415, 422 (2d

Cir. 2016) (collecting cases). The test asks whether the employer possessed “the power

to control” the worker, with an emphasis on the economic reality of the employment

situation. Id. Factors to consider under the economic-reality test include whether the

individual had the power to hire and fire the employee, supervised and controlled the

employee’s work schedule or conditions of employment, determined the rate and

method of payment, maintained employment records, and whether the employer

controlled the employee’s rights under the FMLA. Graziadio, 817 F.3d at 422. The

Seventh Circuit uses a similar analysis when considering who is a joint employer

under both the FMLA and FLSA. See Moldenhauer, 536 F.3d at 644 (for an

employment relationship to exist, “each alleged employer must exercise control over

the working conditions of the employee”); see also Simpkins v. DuPage Hous. Auth.,

893 F.3d 962, 964 (7th Cir. 2018) (coverage under the FLSA depends on the economic

reality of the working relationship between the employee and employer).

      Against that backdrop, the question here is whether a reasonable jury could

find that any individual defendant exerted sufficient control over Katz’s conditions of

employment—including her FMLA leave and return—such that he or she may be

individually liable for the alleged FMLA violation. Beginning with the physicians, it



                                           21
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 22 of 41 PageID #:1498




is undisputed that Northwest made decisions about clinic business as a collective

entity. The physician shareholders all had equal votes and voted as a group to hire

new employees, fire old ones, and approve changes in employees’ compensation or

benefits. Katz has presented no evidence that any individual doctor could unilaterally

hire or fire a Northwest employee, approve a raise, promotion, or demotion, or change

an employee’s hours or employment status. Katz does not dispute that she did not

report to the individual physicians. And she did not discuss the terms of her FMLA

leave with any of them. Other than Brian McCall, none of the doctors even spoke to

Katz while she was on leave, let alone about the conditions of her return. And she

points to no evidence that any of the individual doctors had the authority to

personally decide that she be replaced by Bailey or denied a full-time position upon

her return. The doctors decided to hire Bailey as a group at the September 18

shareholders’ meeting, the same meeting at which they decided, as an entity, that

Katz could return as a full-time employee or independent contractor, but not as a

part-time employee. No reasonable jury could find that any one of the individual

doctors were Katz’s “employer” under the FMLA.

      Likewise, Volanti’s role was to implement the decisions the doctors made.

Although she made recommendations to them, it was the doctors who had the

decisionmaking power (collectively). For example, when Katz requested a raise before

her leave, Volanti took that request to the shareholders. The shareholders decided as

a group to terminate Katz instead. After Katz’s leave of absence, when she asked to

return to work and suggested certain hours, again, Volanti presented that request to



                                         22
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 23 of 41 PageID #:1499




the shareholders. Volanti recommended hiring Bailey, but it was the shareholders

who ultimately approved the hire and authorized Volanti to make the offer. Roderick

had even less control—she did not even attend the shareholders’ meetings. Katz has

presented no evidence that any of the individual defendants had adequate control

over her situation to qualify as an individual employer under the FMLA. Summary

judgment is granted to all of the individual defendants on Katz’s FMLA failure-to-

reinstate claim.

             3. Notice

      Under the FMLA, when an employee notifies her employer that she intends to

take leave, the employer must notify the employee if that leave qualifies as FMLA

leave within five business days. Lutes v. United Trailers, Inc., 950 F.3d 359, 365 (7th

Cir. 2020) (citing 29 C.F.R. §§ 825.300(d), 825.301(a)). An employer’s failure to notify

the employee that her leaves qualifies as FMLA leave may be interference with the

employee’s FMLA rights “if it caused the employee to suffer harm.” Id. Put differently,

a violation of the FMLA is “not enough to establish injury”; the employee “must show

[s]he was prejudiced” by the violation by showing that she “would have structured

h[er] leave differently had [s]he received the proper information.” Id. at 368.

      There is some dispute about when Volanti and Roderick first mentioned the

FMLA to Katz, but it is undisputed that the clinic did not provide a notice of eligibility

within five business days as required. Katz cannot survive summary judgment on

this claim, however, because she does not argue that she was prejudiced by

Northwest’s notification procedure, forfeiting any such argument. See Nichols v.



                                           23
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 24 of 41 PageID #:1500




Mich. City Plant Planning Dep’t, 755 F.3d 594, 600 (7th Cir. 2014) (nonmoving party

forfeits arguments not raised in response to the moving party’s motion for summary

judgment). No reasonable jury could find that Katz suffered prejudice in any event.

Katz was afforded the 12 weeks of leave she was entitled to (indeed, she received

more than that in paid leave), and she offers no evidence about how she would have

structured her leave differently if she had been notified or filled out the paperwork

earlier.

       Summary judgment is granted on Katz’s notice theory.

       B.    Breach of Contract

       The employee handbook outlined the clinic’s leave policy, mirroring the FMLA.

It included that an employee was entitled to “job protection” after taking FMLA leave.

Katz says this employee manual created a contract, which the clinic breached by not

preserving Katz’s job for her. (She brings this claim only against the clinic itself, not

the individual defendants.) The clinic contends there is no dispute of material fact

over whether it breached a contract because, as a matter of law, the employee manual

did not create a contract. I agree with Northwest.

       To prove her breach-of-contract claim under Illinois law, Katz must show:

(1) the existence of a valid and enforceable contract; (2) substantial performance; (3)

breach; and (4) damages. Swyear v. Fare Foods Corp., 911 F.3d 874, 886 (7th Cir.

2018). Contract formation is a question of law in Illinois. Selch v. Columbia Mgmt.,

2012 IL App (1st) 111434, ¶ 53.

       Under Illinois law, employment relationships that are not for a fixed time are

presumed to be at will. Swyear, 911 F.3d at 885; A.T.N., Inc., v. McAirlaid’s Vliesstoffe
                                           24
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 25 of 41 PageID #:1501




GmbH & Co., 557 F.3d 483, 486 (7th Cir. 2009). An employee may overcome that

presumption based on an employer’s handbook or manual if the traditional elements

of contract formation are present. See Swyear, 911 F.3d at 885; Thomas v. Pearle

Vision, Inc., 251 F.3d 1132, 1136 (7th Cir. 2001); Duldulao v. St. Mary of Nazareth

Hosp. Ctr., 115 Ill.2d 482, 490 (1987). To establish that an employee handbook created

a valid contract, the employee must show: (1) the language of the policy statement

contains a promise clear enough that an employee would reasonably believe that an

offer has been made; (2) the statement was disseminated to the employee in such a

manner that the employee was aware of its contents and reasonably believed it to be

an offer; and (3) the employee accepted the offer by commencing or continuing to work

after learning of the policy statement. Duldulao, 115 Ill.2d at 490.

      When an employer manual “states expressly that it does not create contractual

rights, there simply is no promise that an employee can reasonably interpret as an

offer to be bound.” Sutula-Johnson v. Office Depot, Inc., 893 F.3d 967, 972 (7th Cir.

2018). If a disclaimer is “clear and forthright,” the disclaimer “is a complete defense

to a suit for breach of contract based on an employee handbook.” Workman v. United

Parcel Serv., Inc., 234 F.3d 998, 1000 (7th Cir. 2000); see also Ivory v. Specialized

Assistance Servs., Inc., 365 Ill.App.3d 544, 546 (1st Dist. 2006) (“[W]here the

employee manual contains a disclaimer indicating that the manual promises nothing

and does not act as a contract, no enforceable contractual rights will be conferred on

the employee based on that manual.”).




                                          25
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 26 of 41 PageID #:1502




      The unambiguous disclaimers in the Northwest employee handbook defeat

Katz’s breach-of-contract claim. Katz never signed an employment agreement; the

only contract she points to is Northwest’s employee manual, which informed

employees that they had “job protection” after FMLA leave. Katz says this was a

promise sufficiently clear for her to consider it an offer, meeting the first element of

contract formation by employee manual. But the handbook explicitly stated that the

clinic reserved the right “to revise or terminate” any “policies, procedures or benefits

in whole or in part with or without notice at any time.” It also stated that all

employment was at-will, and informed employees that the manual itself was not an

employment contract. [51] ¶ 9. The same document contained those disclaimers and

the FMLA policy that Katz says created a contract. Based on multiple, explicit

disclaimers, Katz could not have reasonably believed that the handbook’s mention of

“job protection” was an offer. The handbook did not create a contract. See Sutula-

Johnson, 893 F.3d at 972 (affirming summary judgment for employer on breach-of-

contract claim where employer’s policy said it “should not be thought of as a contract

of employment other than at will” and employer could “amend or terminate the plan

at any time for any reason without notice”); Farr v. St. Francis Hosp. & Health Ctrs.,

570 F.3d 829, 834 (7th Cir. 2009); Dawson v. City of Geneseo, 2018 IL App (3d) 170625,

¶ 19; Ivory, 365 Ill.App.3d at 546.

      Since the employee handbook was not a contract, there was no contract for

Northwest to breach and Katz cannot prevail on a breach-of-contract claim.




                                          26
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 27 of 41 PageID #:1503




      C.     Tortious Interference with Contract

      Katz brings a claim of tortious interference with contract against all

defendants. To prove tortious interference with contract, Katz must establish: (1) a

valid contract; (2); defendants’ knowledge of the contract; (3) defendants’ intentional

and unjustified inducement of a breach of the contract; (4) a subsequent breach of

contract caused by defendants’ wrongful conduct; and (5) damages. Webb v. Frawley,

906 F.3d 569, 577 (7th Cir. 2018). For the reasons discussed above, there was no

contract between Katz and Northwest for anyone to have interfered with. Moreover,

Katz lists Northwest as a defendant. But Northwest was a party to the alleged

contract, and a party cannot tortiously interfere with its own contract. Koehler v.

Packer Grp., Inc., 2016 IL App (1st) 142767, ¶ 43.   Summary judgment is granted

to all defendants on Katz’s tortious-interference-with-contract claim.

      D.     Promissory Estoppel

      Promissory estoppel is an alternative means of obtaining contractual relief in

Illinois. Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 566 (7th Cir. 2012). But

promissory estoppel does not give a party a “second bite at the apple” if she cannot

prove breach of contract. Dumas v. Infinity Broad. Corp., 416 F.3d 671, 677 (7th Cir.

2005) (quoting All-Tech Telecom, Inc. v. Amway Corp., 174 F.3d 862, 869–70 (7th Cir.

1999)). Under Illinois law, a plaintiff can recover for promissory estoppel under

“certain narrow circumstances”; that is, only when all the other elements of a contract

exist, but consideration is lacking. Id.

      To prove promissory estoppel, Katz must show: (1) defendants made an

unambiguous promise to her; (2) she relied on the promise; (3) that reliance was

                                           27
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 28 of 41 PageID #:1504




expected and foreseeable by defendants; and (4) she relied on the promise to her

detriment. Firestone Fin. Corp. v. Meyer, 796 F.3d 822, 827 (7th Cir. 2015); Wigod,

673 F.3d at 566. Reliance must be reasonable and justifiable. BPI Energy Holdings,

Inc. v. IEC (Montgomery), LLC, 664 F.3d 131, 138 (7th Cir. 2011); Quake Const., Inc.

v. American Airlines, Inc., 141 Ill.2d 281, 309–10 (1990).

      Katz says she says she relied to her detriment on the employee handbook,

which assured employees of “job protection” following FMLA leave. And she contends

that her managers reinforced that promise by telling her “to take whatever time she

needed to care for her family” and by “never setting any return to work date or

schedule restrictions.” [53] at 20. Katz does not identify in her brief what specific

statements she relied on or who made them. (She brings this claim against all

defendants.) But Katz must be referring to the following statements offered in the

parties’ Local Rule 56.1 statements: When Volanti learned of Katz’s husband’s illness,

Volanti told Katz to take the time off that she needed. [51] ¶ 20. When Katz asked

Roderick about health insurance, Roderick responded, “we’ve got coverage through

the holidays into the early part of the new year,” and instructed Katz to “take time to

be with your family.” [56] ¶ 27. When Katz said she wanted to return to work in a

month, Brian McCall responded something to the effect of, “Don’t worry,” and the

work would be there for her when she returned. [51] ¶ 25; [56] ¶ 11. In her statement

of additional facts, Katz asserts that, after her husband died, “They were telling me




                                          28
     Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 29 of 41 PageID #:1505




in text messages, Stay home. Don’t worry. Take your time. Stay off until January.”

[56] ¶ 11. 15

         No reasonable jury could find that those statements from McCall, Roderick,

and Volanti were unambiguous promises of full-time employment. 16 Substantively,

the statements did not address the hours or conditions of Katz’s job upon her return,

let alone offer any guarantees. Katz says she was promised that her job would be

there for her when she returned, but no one made that promise to her. At best,

McCall’s statement that “the work” would be there when she returned could arguably

be interpreted as an indication that Katz had a job to return to. But it was not a clear

and concrete statement ensuring Katz a full-time job and health insurance—

independent contractors do “the work” as well. See Sembos v. Philips Components,

376 F.3d 696, 704 (7th Cir. 2004) (promises of employment were “too indefinite, as a

matter of law, to constitute unambiguous promises”); Hozzian v. City of Chicago, 585

F.Supp.2d 1034, 1040 (N.D. Ill. 2008) (employer’s statement was “too vague … to be

considered a promise of employment”); see also Robinson v. BDO Seidman, LLP, 367

Ill.App.3d 366, 372 (1st Dist. 2006) (plaintiff failed to sufficiently allege that

defendant’s promises were “unambiguous offers” of employment).




15Katz refers in her brief to a promise that her “job would be there for her.” [53] at 8. She
does not attribute this statement, but I infer that it refers to Brian McCall’s statement.
McCall told Katz that returning to work in a month would be fine, “and that the work would
be there when she was ready.” [50-1] at 50, ¶ 36.
16 Katz brings her promissory-estoppel and IIED (discussed below) claims against all
defendants, including Volanti, Roderick, and the physician shareholders. Because I find that
there is no genuine dispute of material fact as to either of these claims, I do not reach the
defendants’ arguments about individual liability.

                                             29
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 30 of 41 PageID #:1506




      And no jury could find that reliance on either the employee handbook or those

statements was reasonable, for the same reason that the handbook did not create a

contractual duty: the document expressly stated that Katz’s employment was at will,

and Northwest could end their employment relationship or change the conditions of

employment at any time for any reason. A “disclaimer that is effective against a claim

of breach of contract is also effective … against a claim of promissory estoppel.”

Workman, 234 F.3d at 1001; see Dawson, 2018 IL App (3d) 170625, ¶ 20 (“Based upon

the disclaimer that was contained in the Personnel Ordinance, plaintiff could not

reasonably rely on any promises made in the ordinance.”); Ross v. May Co., 377

Ill.App.3d 387, 394 (1st Dist. 2007) (plaintiff’s reliance on manager’s promise of

continued employment was unreasonable where employee handbook had “explicit

disclaimer” that only one executive could alter at-will employment status). And

disclaimers aside, no jury could find it reasonable to take generic expressions of

compassion and sympathy—especially when made off the cuff at a memorial service—

as guarantees of certain hours, benefits, or working conditions. See Sembos, 376 F.3d

at 704–05 (where employer did not promise any “specific position, salary, or other

terms of employment,” it was unreasonable for plaintiff to rely on promise of

employment).

      Nor could a factfinder conclude that Katz relied to her detriment on either her

supervisors’ statements or the employee manual. Katz contends that, if not for her

reliance on those statements, she would have offered to work full-time hours sooner,

offered to return to work earlier, and started looking for a job earlier. But Katz does



                                          30
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 31 of 41 PageID #:1507




not suggest that she would have returned to work before her husband’s death, so the

window of time in which she realistically would have acted differently amounts to

only about a month. Katz’s theory of the case is that the clinic withheld a full-time

position because it had hired Bailey to replace her; but this theory does not advance

a claim for detrimental reliance on Katz’s part. The decision to hire Bailey was

independent of Katz’s return date. To be sure, that the clinic hired Bailey may

ultimately contribute to proving an FMLA violation—but it was not the timing of

Katz’s return that caused that event. The plan was in motion before the clinic knew

when Katz would return. Katz thus fails to establish that she lost something by

relying on the alleged promises to take all the time she needed. Nor could a

reasonable jury find that those statements prevented Katz from looking for a new job

earlier, as she contends. Katz does not dispute that, although she received a job offer

from Athletico in mid-December, she asked to begin in February, undermining her

claim that she was left scrambling to find another job. See Sembos, 376 F.3d at 704–

05 (granting summary judgment for employer where plaintiff failed to show that he

detrimentally relied on employer’s alleged promises).

      No jury could find that it was reasonable for Katz to rely on an employee

manual that contained disclaimers, or on statements of sympathy that contained no

unambiguous promises about Katz’s hours. Nor could a jury find that Katz relied on

those promises to her detriment. Summary judgment is granted to all defendants on

Katz’s promissory-estoppel claim.




                                          31
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 32 of 41 PageID #:1508




      E.     Intentional Infliction of Emotional Distress

      Katz brings a claim of intentional infliction of emotional distress against all

defendants. Under Illinois law, Katz must prove that: (1) the conduct was extreme

and outrageous; (2) defendants intended their conduct to inflict severe emotional

distress, or knew that there was a high probability that their conduct would inflict

such distress; and (3) the conduct caused severe emotional distress. Boston v. U.S.

Steel Corp., 816 F.3d 455, 467 (7th Cir. 2016); Bailey v. City of Chicago, 779 F.3d 689,

696–97 (7th Cir. 2015). Mere “insults, indignities, threats, annoyances, petty

oppressions, or other trivialities” do not amount to extreme and outrageous conduct.

Richards v. U.S. Steel, 869 F.3d 557, 566–67 (7th Cir. 2017) (quoting Van Stan v.

Fancy Colours & Co., 125 F.3d 563, 567 (7th Cir. 1997)). The conduct must be “so

outrageous in character” and “so extreme in degree” as to “go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in a

civilized community.” Schweihs v. Chase Home Fin., LLC, 2016 IL 120041, ¶ 51

(quoting Restatement (Second) of Torts § 46 cmt. D, at 73 (1965)); see also Richards,

869 F.3d at 566–67.

      Several factors inform whether a defendant’s conduct was outrageous.

Schweihs, 2016 IL 120041, ¶¶ 51–52. Courts consider the intensity and duration of

the emotional distress; whether the defendant abused some position that gave him

authority over the plaintiff; and the reasonableness of the defendant’s belief that his

objective was legitimate. Id. Another factor courts consider is the defendant’s

awareness that the plaintiff is particularly susceptible to emotional distress, “because

of some physical or mental condition or peculiarity.” Kolegas v. Heftel Broad. Corp.,
                                          32
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 33 of 41 PageID #:1509




154 Ill.2d 1, 21 (1992). Behavior that might otherwise be considered merely rude or

abrasive may be outrageous “if the defendant knows that the plaintiff is particularly

susceptible to emotional distress.” Id.; see also Dixon v. Cty. of Cook, 819 F.3d 343,

351 (7th Cir. 2016). No factor alone is dispositive, and courts must consider the facts

and circumstances of any particular case. Schweihs, 2016 IL 120041, ¶ 52; see also

Richards, 869 F.3d at 567.

      In Illinois, liability for emotional distress is particularly “constrained in the

employment context.” Richards, 869 F.3d at 567. That is because if employers could

be held liable for emotional distress caused by “everyday job stresses,” such as

disciplinary actions, job transfers, or even terminations, “nearly every employee

would have a cause of action.” Id. (quoting Naeem v. McKesson Drug Co., 444 F.3d

593, 606 (7th Cir. 2006)). Thus, there is a “general hesitation” to find IIED in the

workplace. Id. To that end, courts have found extreme and outrageous behavior only

when an employer “clearly abuses the power it holds over an employee” in a way that

goes beyond “typical disagreements or job-related stress.” Boston, 816 F.3d at 467

(quoting Honaker v. Smith, 256 F.3d 477, 491 (7th Cir. 2001)).

      No reasonable jury could find that Northwest’s conduct was extreme and

outrageous. The clinic’s managers tried to accommodate and support Katz in a variety

of ways, undermining an inference that the clinic intended to cause her emotional

distress or acted with callous disregard toward her situation. They decided not to fire

Katz when they found out her husband was ill. The clinic gave her more than 12

weeks of leave, and paid her throughout that time even after her PTO had run out.


                                          33
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 34 of 41 PageID #:1510




No one ever set a mandatory return date for Katz to come back or pressured her to

return.

      Drawing all inferences in Katz’s favor and assuming that the clinic

surreptitiously replaced her while she was on leave, lulled her into complacency, then

offered her only a contractor position when she returned, a jury could not find that

conduct so atrocious that it was utterly intolerable in a civilized society. Katz was not

fired. The clinic offered her a contract position, which was a position that it had

offered to other employees as part of the restructure. Using a passive-aggressive

technique to show an employee the door is poor management, but not uncivilized.

      Courts must consider whether the defendants reasonably believed that their

objectives were legitimate; “greater latitude is given to a defendant pursuing a

reasonable objective even if that pursuit results in some amount of distress for a

plaintiff.” Cairel v. Alderden, 821 F.3d 823, 836 (7th Cir. 2016) (quoting Honaker, 256

F.3d at 491)). Katz says the clinic had no legitimate motives for hiring Gabel and

Bailey. I disagree. It is undisputed that the shareholders had decided to terminate

Katz in April, before it learned of her husband’s illness. There was nothing

illegitimate about hiring Gabel to replace her. And while there is some question about

the necessity of hiring Bailey when the clinic says it expected Katz to return to work,

under the totality of the circumstances, a jury could not find that action extreme and

outrageous. Nor could a reasonable jury find that the clinic had illegitimate motives

in offering Katz a contractor position. Katz had already told Volanti and Roderick in

an email that she could not work full-time hours when she returned. The clinic had



                                           34
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 35 of 41 PageID #:1511




restructured over the summer and eliminated all part-time employees, in a move

unrelated to Katz personally.

      True, as Katz points out, the clinic’s managers were in a position of authority

over her. But so is every employer. That is why IIED is generally disfavored in the

employment context. Katz describes nothing so outside the bounds of a routine

employment decision that would allow a jury to conclude the clinic was abusing its

position of authority—nor was it even atypical for Northwest to offer independent

contractor hours to its employees, as at least two other employees transitioned into

independent contractors around the same time.

      Katz argues that the clinic’s behavior was egregious because the clinic’s

managers knew that she had just experienced a personal tragedy, so she was

particularly susceptible to emotional distress. But vulnerability is this context is

typically caused by “some physical or mental condition or peculiarity.” Kolegas, 154

Ill.2d at 21; see McGrath v. Fahey, 126 Ill.2d 78, 92 (1988) (a jury could find extreme

and outrageous conduct where defendants had reasons to believe that the plaintiff

might be susceptible to heart disease); Pavilon v. Kaferly, 204 Ill.App.3d 235, 246–47

(1st. Dist. 1990) (that defendant knew plaintiff was undergoing psychotherapy was a

“significant factor” in evaluating outrageousness of conduct). Katz offers no evidence

that she suffered from a physical or mental condition rendering her particularly

vulnerable. And she does not dispute that she has never been diagnosed with a

psychiatric or psychological condition. She asserts that she became depressed and

anxious as a result of parting ways with Northwest after her husband died, but there



                                          35
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 36 of 41 PageID #:1512




is no evidence that she suffered from those conditions earlier, while Northwest was

making decisions about her return. Nor is there evidence that anyone at Northwest

knew that Katz suffered from a medical condition that made her particularly

vulnerable. The clinic knew that Katz had experienced a personal tragedy, and it is

reasonable to infer that she would be particularly sensitive as a result. But

vulnerability from a recent death is typically insufficient to show a particular

susceptibility to distress for purposes of an IIED claim. See Mogul v. SCI Ill. Servs.

Inc., 2019 IL App (1st) 182690-U, ¶ 49, appeal denied, 135 N.E.3d 580 (Ill. 2019)

(defendant’s knowledge that plaintiffs’ mother had recently died was insufficient to

show they were particularly susceptible to emotional distress); see also Maclin v. A.M.

Bus Co., No. 04 C 4176, 2006 WL 463370, at *18 (N.D. Ill. Feb. 22, 2006) (same, where

employee was both pregnant and “going through a difficult time” due to a recent

death). And any emotional vulnerability here is not enough, given the lack of

outrageous conduct in the employment context, to create a factual issue.

      Because no reasonable jury could find that the clinic’s conduct was extreme

and outrageous, summary judgment is granted to all defendants on Katz’s

intentional-infliction-of-emotional-distress claim.

      F.     Fraudulent Misrepresentation

      Katz alleges that the clinic, Roderick, Volanti, and Brian McCall made

fraudulent statements and omissions that she relied on to her detriment. For this

claim, she relies on the same statements as she did for her promissory-estoppel

claim—her managers’ instructions not to worry about work and take off as much time

as she needed. She also argues that the defendants intentionally withheld news of
                                          36
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 37 of 41 PageID #:1513




the clinic’s restructure and Bailey’s appointment. Katz claims the clinic meant to

trick her into believing her job was secure, in an attempt to execute a plan to fire her,

which the clinic had delayed from earlier in the year.

       To prove fraudulent misrepresentation in Illinois, Katz must prove that: (1)

Roderick, Volanti, and Brian McCall made false statements or omissions of material

fact; (2) they did so knowing or believing the statements to be false; (3) they made the

statements with the intent to induce Katz to act; (4) Katz acted in justifiable reliance

on the truth of those statements; and (5) Katz suffered damage as a result of her

reliance on those statements. Integrated Genomics, Inc. v. Gerngross, 636 F.3d 853,

863 (7th Cir. 2011); Johnson v. Waterfront Servs. Co., 391 Ill.App.3d 985, 992–93 (5th

Dist. 2009). Whether reliance is justified must be considered in light of the

surrounding circumstances, including what the plaintiff knew and what she could

have learned through the exercise of ordinary prudence. Johnson, 391 Ill.App.3d at

993.

       In addition to the elements for fraudulent misrepresentation, a plaintiff

alleging fraudulent omission or concealment must show that the defendant concealed

a material fact “when he was under a duty to disclose that fact to plaintiff.” Toulon v.

Cont’l Cas. Co., 877 F.3d 725, 737 (7th Cir. 2017) (quoting Connick v. Suzuki Motor

Co., 174 Ill.2d 482, 500 (1996)); Lidecker v. Kendall Coll., 194 Ill.App.3d 309, 317 (1st

Dist. 1990). A duty to disclose may be based on a fiduciary relationship, or a

relationship of trust and confidence where the defendant is in a “position of influence

and superiority over plaintiff.” Toulon, 877 F.3d at 737 (quoting Connick, 174 Ill.2d



                                           37
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 38 of 41 PageID #:1514




at 500). A “special trust” relationship is “extremely similar to that of a fiduciary

relationship,” and Illinois courts “rarely” find a special-trust relationship to exist

without a fiduciary relationship. Id. at 738 (quoting Wigod, 673 F.3d at 571). The

defendant must exercise “overwhelming influence” over the plaintiff to establish a

special-trust relationship. Id. (quoting Wigod, 673 F.3d at 572–73). A duty to disclose

may also arise if a defendant tells a half-truth and “then becomes obligated to tell the

full truth.” Id. at 737.

       No reasonable jury could find that Northwest had a duty to disclose to Katz

that it had restructured the clinic or hired another therapist. Katz does not rest on a

fiduciary relationship—nor could she, as the existence of an employer-employee

relationship, without more, does not create a fiduciary duty. Vargas v. Esquire, Inc.,

166 F.2d 651, 653–54 (7th Cir. 1948) (employee-employer relationship “is not

sufficient” to establish fiduciary relationship); see Hess v. Kanoski & Assocs., 668 F.3d

446, 455 (7th Cir. 2012); Smith v. Kelly, 2018 IL App (3d) 170251-U, ¶¶ 15–16, appeal

denied, 108 N.E.3d 800 (Ill. 2018); Gross v. Univ. of Chicago, 14 Ill.App.3d 326, 339

(1st Dist. 1973).

       Katz instead points to her longstanding employment and close relationship

with Northwest. But no reasonable jury could find that a “special trust” existed

between Katz and the clinic. Katz describes a routine employer-employee relationship

in a small office setting. While the doctors testified that they generally had a friendly

relationship with Katz, they had also decided to fire her just a few months earlier,

negating any suggestion that there was some special bond between them or that the



                                           38
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 39 of 41 PageID #:1515




clinic held “overwhelming” influence over Katz beyond that of a usual employer. True,

the clinic held some degree of influence over Katz because it employed her—but the

same is true of any employer over any employee. Under Katz’s logic, an employer

would have a duty to disclose all managerial and hiring decisions to any employee

whom it had employed for some length of time. The defendants did not have a special

duty to disclose to Katz that they had hired someone or restructured the clinic.

      That leaves the statements. No reasonable jury could find that McCall, Volanti,

or Roderick made any false statements of material fact. First, the statements Katz

identifies were not statements of fact. They were expressions of sympathy and

assurances not to worry about work. At best, those expressions could be considered

an implicit promise that Katz’s job would be waiting for her, as Katz says. But

promises are not actionable for a fraud claim. That is, “assurances as to future events

are generally not considered misrepresentations of fact.” Power v. Smith, 337

Ill.App.3d 827, 832–33 (4th Dist. 2003); see also LaScola v. U.S. Sprint Commc’ns,

946 F.2d 559, 568 (7th Cir. 1991) (upholding summary judgment on fraudulent-

misrepresentation claim where the representations made to plaintiff “were promises

or opinions, not material facts”). So any implicit promise that Katz’s job would remain

unchanged in the future cannot sustain her fraud claim.

      Drawing all inferences in Katz’s favor, and assuming that a jury could find that

the statements at issue were concrete assurances that Katz’s exact job was waiting

for her, Katz’s claim nevertheless cannot survive summary judgment. Katz presents

no evidence that the defendants intentionally misled her. The clinic had nothing to



                                          39
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 40 of 41 PageID #:1516




gain by lulling Katz into a false sense of security that she could return to her original

job. No jury could find that the defendants were trying to trick Katz into staying out

of work longer—they had no reason to do so. See LaScola, 946 F.2d at 569 (upholding

summary judgment on fraudulent-misrepresentation claim where defendant’s

statements “were not meant to cause [the plaintiff] to affirmatively act”). Katz

speculates that the clinic had put its plan to fire her on hold, so the defendants lied

to her as part of their scheme to force her out of the clinic. But even if true, Katz does

not explain how the alleged false statements furthered that objective; the statements

did not improve the clinic’s ability to eliminate Katz’s job.

      The final two elements of fraud—that Katz justifiably relied on the false

statements and that she suffered damages as a result—are “similar to the third and

fourth elements of promissory estoppel.” Newton Tractor Sales, Inc. v. Kubota Tractor

Corp., 233 Ill.2d 46, 60 (2009). For the reasons discussed above, no jury could find

that Katz reasonably relied on those statements to her detriment. As in the context

of her promissory-estoppel claim, it was unreasonable for Katz to ascribe a job

guarantee to them, especially given the employee handbook’s explicit disclaimer that

the clinic could change an employee’s job conditions or benefits at any time. And Katz

fails to show that, had she returned to work earlier, the clinic would have offered her

a full-time job. See Squires-Cannon v. Forest Pres. Dist. of Cook Cty., 897 F.3d 797,

806 (7th Cir. 2018) (dismissing fraudulent-misrepresentation claim where, even if

statements were fraudulent, plaintiffs “fail[ed] to allege any plausible damage”).




                                           40
  Case: 1:18-cv-04515 Document #: 60 Filed: 04/27/20 Page 41 of 41 PageID #:1517




      Katz fails to marshal evidence creating a genuine dispute of material fact that

the defendants intentionally defrauded her by either their statements or their

omissions. Summary judgment is granted to the clinic, McCall, Volanti, and Roderick.

IV.   Conclusion

      Northwest’s motion for summary judgment [48] is denied on Katz’s FMLA

interference claim, under the theory that Northwest violated her right to be

reinstated, as to the clinic only. Summary judgment is granted as to all other claims.

The clerk shall correct the docket to reflect that Northwest is the only remaining

defendant. The parties shall file a status report by May 11, 2020, with their

suggestions for a trial date and any requests for a referral to the magistrate judge to

conduct a settlement conference.



ENTER:

                                               ___________________________
                                               Manish S. Shah
                                               United States District Judge
Date: April 27, 2020




                                          41
